         Case 1:20-cr-00025-SPW Document 78 Filed 10/08/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




 UNITED STATES OF AMERICA,
                                                    CR 20-25-BLG-SPW-2
                       Plaintiff,

 vs.                                                 ORDER


 DJAVON LAMONT KING,

                       Defendant.


       For the reasons stated on the record at the Status of Counsel Hearing on

October 8, 2020,

       IT IS HEREBY ORDERED that the Defendant's Pro Se Motion to Appoint

New Counsel(Doc. 71)is withdrawn and therefore DENIED as moot.

       The clerk is directed to notify counsel of the entry of this Order.

       DATED this B day of October, 2020.

                                               SUSAN P. WATTERS
                                               United States District Judge
